Citation Nr: 0839916	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-23 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of Dependency and Indemnity 
Compensation (DIC) for the remarried widow of the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1968.  The appellant is the remarried widow of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim of entitlement to restoration of her DIC 
benefits.


FINDINGS OF FACT

1.  The appellant was married to the veteran when he died in 
September 1969.  The appellant was subsequently awarded DIC 
benefits by an October 1969 rating decision.

2.  The appellant remarried on May [redacted], 1971.

3.  At the time of her remarriage, the appellant was 28 years 
old; her 55th birthday was in October 1998.

4.  The appellant's DIC benefits were terminated May 1, 1971, 
effective as of the first day of the month in which she 
remarried.


CONCLUSION OF LAW

As the remarried widow of a veteran, the appellant's 
eligibility for DIC benefits is precluded as a matter of law.  
38 U.S.C.A. § 103 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.50, 3.55 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on 
a claim by an agency of original jurisdiction, the Secretary 
is required to inform the appellant of the information and 
evidence not of record that (1) is necessary to substantiate 
the claim, (2) the Secretary will seek to obtain, if any, and 
(3) the appellant is expected to provide, if any.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

However, those provisions are not applicable where the 
outcome of a claim is controlled by the law, and the facts 
are not in dispute.  Livesay v. Principi, 15 Vet App 165 
(2001); Smith v. Gober, 14 Vet. App. 227 (2000); VAOPGCPREC 
5-2004, 69 Fed. Reg. 59989 (2004).  The relevant facts in 
this case are not in dispute, and the outcome is controlled 
by law.  Therefore, no further discussion of the duties to 
notify and assist is required.

Entitlement to Restoration of DIC Benefits

The appellant and the veteran were married in July 1963, and 
remained married when the veteran died in September 1969.  
Thus, the appellant had been married to the veteran more than 
6 years when he died in 1969.  The appellant subsequently 
claimed and was awarded DIC benefits by an October 1969 
rating decision.  The appellant remarried in May 1971.  At 
the time of her remarriage, the appellant was 28 years old.  
Her DIC benefits were terminated effective May 1, 1971, the 
first day of the month in which she remarried.

The appellant contends that her DIC benefits should be 
reinstated because she was the veteran's only surviving 
spouse at the time of his death.  She recognizes that she 
remarried prior to her 55th birthday.  She in essence argues 
that because she would have remained entitled to DIC benefits 
had she waited until after the age of 55 to remarry, she 
should still be entitled to DIC benefits, despite having 
remarried, on the basis of equity.  

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2008).  Generally, a surviving 
spouse means a person of the opposite sex who was legally 
married to the veteran at the time of the veteran's death, 
and who has not since remarried.  See 38 C.F.R. § 3.50(b).  
Effective January 1, 2004, remarriage of a surviving spouse 
after the surviving spouse attained age 57 does not bar 
receipt of DIC benefits.  38 U.S.C.A. § 103(d)(2)(B); Pub. L. 
108-183, Title I, § 101(c), 117 Stat. 2653 (Dec. 16, 2003).  
The Board notes that until enactment of the new provision in 
December 2003, the law allowed continued receipt of DIC 
benefits by a surviving spouse who remarried after age 55.  
Because the appellant in this case remarried prior to the 
effective date of that provision, her remarriage prior to the 
age of 55 bars her entitlement to the payment of DIC 
benefits.  

In this case, it is clear that the appellant was under the 
age of 55 when she remarried.  The appellant has not tried to 
claim otherwise.  The Board acknowledges the appellant's 
contention that it seems unfair to require the termination of 
DIC benefits where the surviving spouse marries, in this 
case, prior to the age of 55.  The appellant's statement that 
she was not aware of this provision is entirely credible.  
Unfortunately, the fact that the appellant was unaware of the 
law or that VA had not specifically advised her of the law 
does not exempt her from the provisions of the law or provide 
a legal basis for the Board to make an exception to the law 
for the appellant.

The Board, as well as the entire Department of Veterans 
Affairs, is bound by the enacted laws of the United States.  
The law applicable at the time of the appellant's remarriage 
in May 1971 clearly and unambiguously stated that the 
remarriage must take place after age 55 if the surviving 
spouse was to remain eligible for continuation of DIC 
benefits.  The appellant had not yet attained age 55, and the 
RO did not err when it terminated her benefits, effective May 
1, 1971.  Under the applicable law, the RO had no choice to 
act otherwise.

The Board acknowledges the efforts of the appellant during 
the terminal illness of the veteran.  Unfortunately, the 
Board has no option but to decide this case in accordance 
with the applicable law.  Thus, the appellant's claim that 
she is eligible for continuation of her DIC benefits and 
restoration of those benefits must be denied.  The Board may 
not grant a benefit that the appellant is not eligible to 
receive under statutory law.  Davenport v. Principi, 16 Vet. 
App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  
Although the Board is extremely sympathetic to the 
appellant's arguments, it is unable to find a legal basis for 
restoration of DIC benefits.  The appeal must be denied.


ORDER

Restoration and continuation of DIC benefits to the appellant 
as the surviving spouse of the veteran is denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


